Case 1:17-cv-01723-RBJ Document 29 Filed 01/16/19 USDC Colorado Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Civil Action No.: 17-1723-RBJ

CHARLI BATT, an individual

                Plaintiff,

v.

MEDIATION PROCESSING SERVICES LLC, a Florida limited liability company,

                Defendant.



                                CERTIFICATE OF SERVICE


         I certify that on January 15, 2019, a true and correct copy of the Motion for Order

Requiring Answers to Interrogatories or to Show Cause and the Notice of Hearing on

January 10, 2019 was sent to Mediation Processing Services LLC at this address:

         Mediation Processing Services LLC
         3941 Pall Mall Drive
         Suite 106
         Jacksonville, Florida 32257




                                                    Respectfully submitted,

                                                    /s/ Katherine Russell
                                                    Katherine Russell
                                                    Daniel J. Vedra
                                                    Vedra Law LLC
                                                    1435 Larimer St. Suite 302
                                                    Denver, CO 80202


00039887. 1
Case 1:17-cv-01723-RBJ Document 29 Filed 01/16/19 USDC Colorado Page 2 of 2




                                        Phone: (303) 937-6540
                                        Fax: (303) 937-6547
                                        Email: kate@vedralaw.com
                                        dan@vedralaw.com




00039887. 1                         2
